DISMISS; and Opinion Filed May 27, 2014.




                                         S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00315-CR

                          MICHAEL BERNARD MCGEE, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                        On Appeal from the 204th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F13-58674-Q

                              MEMORANDUM OPINION
                             Before Justices Lang, Myers, and Brown
                                    Opinion by Justice Brown
       Michael Bernard McGee pleaded guilty to felony assault involving family violence.

Pursuant to a plea agreement, the trial court sentenced appellant to ten years’ imprisonment. The

trial court certified that appellant does not have the right to appeal. See TEX. R. APP. P. 25.2(d);

see also Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005). We dismiss the appeal for

want of jurisdiction.


                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47

140315F.U05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MICHAEL BERNARD MCGEE, Appellant                     On Appeal from the 204th Judicial District
                                                     Court, Dallas County, Texas
No. 05-14-00315-CR        V.                         Trial Court Cause No. F13-58674-Q.
                                                     Opinion delivered by Justice Brown.
THE STATE OF TEXAS, Appellee                         Justices Lang and Myers participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 27th day of May, 2014.




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE




                                               –2–